Citation Nr: 1509890	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  13-03 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to accrued benefits, to include reimbursement of the expense of last sickness and burial.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from May 1943 to September 1945.  He died in October 2010, and the appellant is his daughter. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  The RO in Pittsburgh, Pennsylvania, certified the appeal to the Board.  In April 2013, the appellant testified before the undersigned Veterans Law Judge, and a transcript of that proceeding is of record.  

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issue on appeal.  The Veteran's electronic folder in VBMS does not include any additional records.  The electronic folder in Virtual VA includes a copy of the April 2013 hearing transcript.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.





REMAND

The Board finds that a remand is necessary for further development, to include requesting an itemized list of the unreimbursed medical expenses paid by the Veteran in 2010.  

As way of background, the Veteran was awarded nonservice-connected pension with aid and attendance in May 2009.  In February 2009, the Veteran's annual income was calculated as $16,860.  Although his income exceeded the maximum pension rate, the AOJ deducted his medical expenses from his income.  His medical expenses were $39,894, which represented the amount he paid for Medicare Part B and assisted living facility fees.  When his medical expenses were deducted, his countable income was reduced to $0.  Thus, the AOJ determined he was eligible to receive nonservice-connected pension benefits.

In January 2010, the AOJ sent an eligibility verification report (EVR) to the Veteran and requested that he complete it.  According to the appellant, the Veteran had Alzheimer's disease and misplaced the letter.  On May 14, 2010, the AOJ sent the Veteran another letter requesting that he complete the EVR by June 1, 2010, to avoid interruption in his payments.  The appellant became aware of the request and returned a completed EVR via certified mail on May 27, 2010.  Unfortunately, it appears that VA did not process this form.  The last payment sent to the Veteran was on April 30, 2010.  He received no further payments from VA through the date of his death in October 2010.  In the meantime, the appellant paid $9,127 towards his nursing home/assisted living facility fees.  

The appellant filed an informal claim for accrued benefits in July 2011.  Although she has repeatedly indicated that she only wants the money owed to the Veteran from VA when he was alive (i.e., his nonservice-connected pension benefits from May 2010 to October 2010), she is not eligible to receive that amount directly.  Although the appellant is the Veteran's daughter, she is not a "child" as defined by the governing regulations, 38 C.F.R. § 3.1000(d)(2) and 38 C.F.R. § 3.57.  Rather, the appellant may be eligible for reimbursement of the expenses she paid towards his last sickness or burial from any accrued benefits owed to the Veteran.  See 38 C.F.R. §3.1000(a)(5) (2014).

In the January 2013 Statement of the Case (SOC), the AOJ denied reimbursement based on the determination that the expenses paid by the appellant were not associated with his last sickness or burial, but were recurring medical expenses.  VA's Adjudication Procedures Manual (VA Manual) M21-1MR, Part V.i.3.D.15.b., defines last illness as the period from onset of the acute attack causing death up to the date of death.  If death resulted from a lingering or prolonged illness instead of an acute attack, the period of last illness is considered to have begun at the time the person became so ill as to require the regular and daily attendance of another person.  

A June 2008 VA examination indicates that the Veteran could perform all activities of daily living independently, but might have required some assistance.  It was recommended that he enter an assisted living facility.  Records from Saint Anne Home indicate that the Veteran initially required only level 1 care, but later required level 3 care at least as of July 2010.  The appellant indicated the Veteran was in a nursing home and testified that he had dementia, a heart problem, and was very sick.  Board Hearing Transcript (Tr.), page 5.  Based on the foregoing, the Board finds the expenses owed to Saint Anne Home during the relevant time period were associated with his last illness.  That being said, these expenses cannot be counted both as the Veteran's unreimbursed medical expenses and the expenses paid by the appellant towards his last sickness.  See VA Manual, M21-MR, Part V.i.3.D.15.c.  

Having found that the expenses paid by the appellant were associated with the Veteran's last sickness, a determination must be made as to whether any amounts were due and owing to the Veteran at the time of his death.  In order to make this determination, the Board requires additional information regarding the unreimbursed medical expenses paid by the Veteran during the 2010 EVR reporting year.  Although the appellant paid some of his expenses during this time period, it is unclear how much the Veteran may have paid.  This is essential in determining whether the Veteran's countable income exceeded the maximum pension rate for 2010.  If so, then he would not have been entitled to nonservice-connected pension benefits.  If not, then he would have been entitled to nonservice-connected pension benefits from May 1, 2010, to October 13, 2010, and the appellant would be entitled to reimbursement from those accrued benefits.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the appellant provide a Medical Expense Report for the 2010 EVR reporting year.  She should be instructed to only include unreimbursed medical expenses paid by the Veteran and not those expenses paid by her towards his last sickness.  

2.  The AOJ should conduct any additional development as may be necessary to determine whether the deduction of any reported expenses is appropriate, to include contacting the nursing home/assisted living facility.  

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the appellant should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




